Peters, J.
It was determined, in 1849, in Banks v. County Commissioners, 29 Maine, 288, that, under the statutes of that day, there was no right of appeal from the joint decision of the county commissioners of two or more counties. The appellants, in tire case before us, contend that since that case the law has been differently interpreted, or changed. But we see nothing that leads us to such a conclusion. It was held in Detroit v. County Commissioners, 52 Maine, 210, that, after a joint board of the county commissioners of two counties has decided to locate a way which will extend into their several counties, each board may act separately in locating so much of the way as lies within its own county. The cases do not really conflict. R. S., c. 18 § 17.
A full copy of the record is not presented to us in the present ease, but the effort of the ajypellants is, clearly enough, to reverse the joint decision of the courts of the two counties, that the way prayed for should be laid out. They appeal from the adjudication of the joint court, "that common convenience and necessity require the location and establishment' of the road prayed for in said petition ; and from the return of the county commissioners of Franklin county, carrying the judgment of the county ■commissioners of said counties into effect.”
The appeal cannot be sustained. The exceptions to the allowance of the appeal must be sustained, and the appeal be dismissed.
Appleton, C. J., Barrows, Daneorth, Virgin and Symosus, JJ., concurred.